William C. Rosen, Esq. Office of County Attorney, Sullivan County
At the request of the Sullivan County District Attorney, you have asked us to clarify our opinion of July 16, 1980, as it relates to the duties of lay coroners (County Law, §§ 671, 673, 674).
In our opinion we stated that there is no law either authorizing or prohibiting any class of persons to pronounce someone to be dead. We noted, however, that the Public Health Law requires a death certificate for each death in the State (§ 4140) and observed that the person executing the death certificate would have to satisfy himself that the person named in the certificate had died.
You ask about the appropriate authority of a lay coroner. Under section4143 of the Public Health Law a coroner or medical examiner is the only person who may execute a death certificate in the case of a death "occurring without medical attendance". Under section 673 of the County Law, a lay coroner may execute the certificate only "jointly" with a "coroner's physician". Section 673 also requires an investigation of such a death as well as other deaths which may or may not have occurred "without medical attendance". The investigation must be conducted jointly with a coroner's physician, unless, of course, the coroner is a physician. Section 674 provides in detail the manner of conducting the investigation. Once a lay coroner is notified of a death requiring investigation, "he shall go at once to the place where the body is and take charge of it", but a coroner's physician must also go to the place where the body is and jointly with the coroner "take charge of the body" (subd 1).
In light of the foregoing, it is clear that a lay coroner may decide that a person is dead, but he may not execute the death certificate by himself. Nor may a lay coroner order a body removed from the place of death or where first discovered without the prior attendance at that place of a coroner's physician if the circumstances require an investigation.
We conclude that a lay coroner may pronounce a person dead but must act jointly with a coroner's physician in executing a death certificate, in investigating deaths, and in ordering the removal of a body when an investigation is required.